Upon consideration of the suggestion of error, the court requested briefs on this question: When a foreign casualty insurance company has been admitted into and is doing business in a state, does a statute thereafter enacted, imposing a tax on foreign casualty insurance companies but not on domestic casualty insurance companies, violate the equal protection clause of the Fourteenth Amendment to the Federal Constitution, as applied to foreign casualty insurance companies then doing business in the state? The request has been complied with.
In the original opinion appellee was held liable for the annual privilege license tax under chapter 89, Laws 1932. The statute (section 111) imposes an annual license tax on all foreign insurance companies of every kind doing business in this state, and expressly exempts from such license tax domestic insurance companies and burial associations. In section 111 (a) the schedule of licenses is set out, ranging from twenty-five dollars to two hundred dollars. The last paragraph of section 111 (b) provides that the statute shall apply to mutual and reciprocal insurance *Page 405 
companies or associations. Therefore, beginning with the effective date of chapter 89, Laws 1932, foreign insurance companies are required to pay an annual privilege tax, while domestic insurance companies are exempt therefrom, and this provision applies to all mutual, including mutual casualty, companies.
It is argued that this inequality between foreign and domestic casualty companies denies to appellee the equal protection of the laws guaranteed by the Fourteenth Amendment to the Federal Constitution. To sustain that position appellee mainly relies on Hanover Fire Ins. Co. v. Carr, 272 U.S. 494, 47 S.Ct. 179, 71 L.Ed. 372, 49 A.L.R. 713. It was held in that case (headnote 1) that: "A foreign insurance company is unconstitutionally denied the equal protection of the laws, by imposing upon it a tax upon the full amount of its net receipts at the rate to which other personal property is subject, where the tax is not imposed upon domestic corporations, and personal property is assessed at only a small percentage of its value."
We do not decide this question; we do not reach it, because appellee is not in a position to raise it. We have not now, nor have we had during the period in question, any domestic mutual casualty insurance company licensed and doing business of that character in the state. The Old Colony Mutual Insurance Company, a domestic corporation, is authorized by its charter to do that character of business but has never applied for and secured a license for that purpose; furthermore, this company was only organized in January of the present year. Those facts are shown by the records in the office of the Insurance Commissioner. The office of Insurance Commissioner is a co-ordinate branch of the state government. The courts take judicial notice of its records and the contents thereof. Adams v. Standard Oil Co., 97 Miss. 879, 53 So. 692; Swann v. Buck, 40 Miss. 268; Witherspoon v. State, 138 Miss. 310, 103 So. 134.
Appellee, therefore, has been, and is now, without a *Page 406 
domestic competitor in this state. One who is not prejudiced by the enforcement of an act of the Legislature cannot question its constitutionality or obtain a decision as to its validity on the ground that it impairs the rights of others; it must be his rights that are impaired. 6 R.C.L. sec. 87, p. 89; Brown v. Smart, 145 U.S. 454, 12 S.Ct. 958, 36 L.Ed. 773; Red River Valley Nat. Bank v. Craig, 181 U.S. 548, 21 S.Ct. 703, 45 L.Ed. 994; Hooker v. Burr, 194 U.S. 415, 24 S.Ct. 706, 48 L.Ed. 1046; Dunn v. Love, 172 Miss. 342, 359, 155 So. 331, 92 A.L.R. 1323, and New Orleans, M.  C.R. Co. v. State, 110 Miss. 290, 305, 70 So. 355, 360. In the latter case, in discussing this question the court used this language: "One must be hurt before he complains."
Suggestion of error overruled.